Title: From James Madison to Charles Jared Ingersoll, 2 March 1811
From: Madison, James
To: Ingersoll, Charles Jared


SirWashington Mar. 2. 1811
I have recd your letter of the 26. Ult: referring to a pamphlet previously sent me; and for which now that I know to whom I am indebted, I return my thanks.
Having recd. the pamphlet at a moment, which permitted a very hasty perusal only, my judgment of it ought to have the less value even with those most partial to it. I am able to say, however, without compliment, that the perusal of the work afforded me pleasure, as being a seasonable antidote to t⟨he⟩ misconceptions & perversions which prevail agst. the true character of our nation & its Republican polity; and as presenting features of lear[n]ing, reflection & discrimination, doing credit to the Author; a credit which seems to be the greater when it is known that he is a young one. In expressing this opinion, I must at the same time do it with a reserve as to some views of characters & things, which I can not but ascribe to errors which time will remove from all candid & discerning minds. Accept my esteem & friendly respects
James Madison
